DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (11/4/21 Remarks: page 9, line 17 – page 11, line 15) with respect to the rejection of claims 1, 3-5, 7-9, 11-13, 15-17, & 19-20 under 35 USC §103 have been fully considered and are persuasive. The rejection of claims 1, 3-5, 7-9, 11-13, 15-17, & 19-20 under 35 USC §103 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 5 (and dependent claims 2-4, 6-9, & 11-12), the art of record does not teach or suggest the recited determination of a first correlation between individual documents and keywords, determination a second correlation between individual documents and keywords classified via user input, and determination that the first correlation is greater than the second in conjunction with the recited generation of a document classification model.
With respect to claim 13 (and dependent claims 15-20), the art of record does not teach or suggest the recited bigram-based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663